FARLEY, Judge,
concurring.
I concur in the holding announced by Judge Steinberg on behalf of the Court. I also concur in his opinion, but only to the extent that it affirms the BVA’s decision that the appellant’s claim was not well grounded under 38 U.S.C. § 5107(a) because he failed to submit the requisite evidence of a current disability. Further, as a result of the recent decision of the United States Court of Appeals for the Federal Circuit in Barnett v. Brown, 83 F.3d 1380 (1996), I believe that the BVA acted correctly when it vacated the purported decision on the merits by the regional office and dismissed the appeal. Although Barnett dealt with the question of reopening a previously denied claim upon the submission of new and material evidence, see 38 U.S.C. §§ 5108, 7104(b), I believe that its emphasis upon the necessity of a jurisdictional predicate for any decision on the merits extends to the well-grounded claim requirement of 38 U.S.C. § 5107(a). The suggestion of the majority that the BVA should have disallowed the claim once it concluded that it was not well grounded rather than dismissing the appeal, as it did, seems to me to be inconsistent with the spirit of Barnett. While I am compelled to concede that the majority’s view is consistent with our decision in Edenfield v. Brown, 8 Vet.App. 384 (1995) (en banc), Barnett and Edenfield will have to be reconciled in some future ease; however, since we are in agreement that the BVA decision here must be affirmed, this is not that case.